FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Drawings
The replacement sheets of drawings filed 16 MAR 2022 drawings are approved.
 




Specification
The abstract is acceptable.
The revised title of the invention is approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Unamended claims 1 and 8-13 and new claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saucier (US 4511255) for the same reasons expressed in the last office action mailed 17 SEP 2021.
New claims 16-17, although reciting no structure whatsoever, are deemed met by Saucier by col. 4, lines 17-61, especially lines 49-55 (no disassembly or stoppage needed).
The passage 94 includes both radial and axial components of dimension, thus this passage can be deemed an axial and radial flow gap that permits a cleaning fluid to flow along the passage 94 and ultimately flow between the bushing 86 and seal component at 88 (part of 89) and discharge into the vessel 12.  The claims are not drafted to preclude the device of Saucier having the downstream end of passage 94 open only during the cleaning procedure.  The width and length of the passage 94 is indeed adjustable since the pressure of the cleaning fluid enables the distal portion of the passage 94 to enlarge in length and width as impeller hub 89 separates from the bushing 86.  The passage 94 is thus “adjustable” in dimensional terms as the passage increases in both axial and radial directions as hub 89 axially moves away from bushing 86 as a function of the pressure of the cleaning fluid to overcome the preloading of the springs (col. 4, lines 17-61).

Unamended claims 1-3, 5-7 and 11-15 and new claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larkins (US 4878677) for the same reasons expressed in the last office action mailed 17 SEP 2021.
New claims 16-17, although reciting no structure whatsoever, are deemed met by Larkins by col. 1, lines 32-43 and col. 2, lines 9-24. 
Contrary to the remarks, the patent to Larkins ‘677 discloses a bushing 23 surrounding a portion of the sealing element assembly 22, 36 commensurate with the shown and disclosed arrangement of the instant invention.  Note in the instant invention, the bushing 72 surrounds just a portion of the sealing element 61 as clearly seen in instant Figures 1-2, as in Larkins.  Thus, the claimed invention may use the term “surrounding”, yet from the instant disclosure, this does not necessarily mandate that the bushing completely surrounds the entire axial extent of the sealing element, as apparently asserted by Applicant in the remarks.  Note claim 1 lacks the extent to which the bushing surrounds the sealing element.  Since the bushing 23 surrounds just a portion of the sealing element assembly 22, 36 in Larkins, as in the present invention, this claim language appearing in claim 1 is met, contrary to Applicant’s position on this issue.  Any recitation of the bushing completely surrounding the entirety of the sealing element in the present invention would enter the realm of new matter.
Larkins discloses a shaft 20 driving an impeller or the like (col. 1, lines 22-32 and col. 2, lines 5-6).  Moreover, the bushing 23 in Larkins delimits a leakage gap for the cooling and lubrication liquid injected through 24, 26 with the gap having a radial and axial extent.  .  Note this gap exists from the leftmost face the bushing 23 to the surface 50 allowing said liquid to flow out of the flush casing 19, through the gap, and into the tank 12.  This gap is located between the impeller (to the left of 55) and the bushing 23 as seen in Figure 1.

Allowable Subject Matter
Claim 4 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's arguments filed 14 DEC 2022 have been fully considered but they are not persuasive as explained above.  

Conclusion
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per USPTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, that authorizes additional time for examiners, at their discretion, to search and/or consider responses after final rejection during this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             






9 May 2022